948 F.2d 1280
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles BROWN, Plaintiff-Appellant,v.BUREAU OF PRISONS;  Federal Correctional Institution,Butner, NC, Defendants-Appellees.
No. 91-6126.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 15, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-91-421-H)
Charles Brown, appellant pro se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Charles Brown appeals from the district court's order dismissing this action as frivolous pursuant to 28 U.S.C. § 1915(d) (1988).   Our review of the record and the district court's opinion discloses that there was no abuse of discretion and that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Brown v. Bureau of Prisons, No. CA-91-421-H (E.D.N.C. Aug. 9, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.